Citation Nr: 0019097	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  94-46 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUES

1.  Entitlement to VA outpatient dental treatment.

2.  Entitlement to payment or reimbursement of expenses of 
unauthorized dental treatment completed on October 31, 1994.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran had many periods of active duty for training 
between June 1950 and October 1961; he served on active duty 
from October 1961 to August 1962; he again had several 
periods of active duty for training between 1963 and 1967; he 
had a second period of active duty from May 1968 to October 
1970.  

This appeal arises from a June 1994 determination of the 
Department of Veterans Affairs (VA) Medical Center in Boise, 
Idaho, which held that the veteran was not eligible for VA 
outpatient dental care and from a subsequent decision in 1994 
which denied the veteran's claim for reimbursement of 
expenses for dental treatment completed on October 31, 1994.  

The only issue which has been certified on appeal is the 
issue of entitlement to payment or reimbursement of expenses 
of unauthorized dental treatment completed on October 31, 
1994.  However, the record reflect that the veteran has also 
perfected an appeal as to the June 1994 determination that he 
is not eligible for VA outpatient dental care.


REMAND

In 1994 the veteran called the VA medical center and 
requested authorization for VA outpatient dental treatment.  
His request was denied in a June 1994 letter from the VA 
Medical Center.

In his Substantive Appeal, VA Form 9, dated in December 1994, 
the veteran indicated that he wanted to appear personally at 
a hearing before a member of the Board of Veterans' Appeals 
at the local VA office.  While the veteran testified at a 
hearing before personnel at the VA medical center in June 
1999, he has not withdrawn his request for a hearing before a 
member of the Board.  At that hearing, the appellant's 
representative specifically pointed out that the personnel at 
the VA medical center were not members of the Board and 
indicated that the appellant reserved his right "to proceed 
to the Board of Veterans Appeals" if the decision by the 
local hearing panel was not favorable.  However, a review of 
the documents assembled for the Board's review shows that no 
such hearing was ever scheduled.  Since Travel Board hearings 
are scheduled by the RO (see 38 C.F.R. § 20.704(a)), the 
Board is hereby remanding the case for that purpose.

In light of the foregoing, this case is REMANDED for the 
following:

The RO should schedule the veteran for a 
hearing before a Member of the Board.  A 
copy of the notice to the veteran of the 
scheduling of such a hearing should be 
placed in the record.  Such notice should 
be furnished the veteran no less than 30 
days prior to the date of the scheduled 
hearing.  38 C.F.R. § 19.76 (1999).

After the veteran has been accorded an opportunity to present 
testimony at a Travel Board hearing, the case should be 
returned to the Board for further appellate consideration, if 
in order.  The purpose of this remand is to comply with due 
process considerations, and the Board intimates no opinion as 
to the outcome of this case. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



